Citation Nr: 1423431	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 23, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD) with depression and panic disorder.

2.  Entitlement to an initial rating higher than 10 percent for residuals of restrictive lung disease.

3.  Entitlement to an initial compensable rating for herpes.

4.  Entitlement to a higher initial rating for arteriosclerotic heart disease with history of chest pain, rated 30 percent disabling prior to August 9, 2001 and 60 percent disabling since that date.

5.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently rated 10 percent disabling.

6.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently rated 10 percent disabling.

7.  Entitlement to a higher initial rating for degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, rated 20 percent disabling prior to October 8, 2010 and 40 percent disabling since that date.

8.  Entitlement to an initial rating higher than 10 percent for cervical spine disc disease at C3-C4.

9.  Entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008.

(The issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus, entitlement to higher initial ratings for tension headaches and post-operative hemorrhoids, and entitlement to a total disability rating based on individual unemployability, prior to March 13, 2007, are the subjects are a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from February 1992, May 1995, November 2002, November 2005, August 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania and the Appeals Management Center (AMC) Resource Center in Huntington, West Virginia.  The RO in Philadelphia, Pennsylvania currently has jurisdiction over the Veteran's claims.

In the February 1992 decision, the RO granted service connection for mild restrictive lung disease and arteriosclerotic heart disease with history of chest pain, effective September 6, 1991.  

In the May 1995 decision, the RO granted service connection for herpes, effective September 6, 1991.  

In the November 2002 decision, the RO denied entitlement to increased compensable ratings for bilateral patellofemoral syndrome of the knees.  

In the November 2005 decision, the AMC granted service connection for a chronic lumbar spine strain/sprain, effective September 6, 1991.  

In the August 2009 decision, the RO granted service connection for cervical spine disc disease at C3-C4, effective April 28, 2009.  

In the January 2011 decision, the RO granted service connection for PTSD with depression and panic disorder, effective September 23, 2009.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2003 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The presiding VLJ is no longer employed by the Board, and the Veteran was provided an opportunity for an additional hearing, as noted below. 

In August 2004, the Board remanded the lung, knee, herpes, and cardiac issues for further development.

In a November 2005 decision, the AMC granted increased 10 percent ratings for bilateral patellofemoral syndrome of the knees, both effective July 29, 1997.

In November 2006 and June 2007, the Board once again remanded the lung, knee, herpes, and cardiac issues for further development. 

In a June 2011 decision, a Decision Review Officer (DRO) assigned an initial 40 percent rating for degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, effective October 8, 2010, and assigned an initial 60 percent rating for arteriosclerotic heart disease with history of chest pain, effective August 9, 2001.

The Veteran testified before the undersigned at a September 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  

In a September 2012 decision, the Board granted entitlement to an effective date earlier than April 28, 2009 for the grant of service connection for cervical spine disc disease at C3-C4.  As such, this claim is no longer on appeal.

In September 2012, the Board remanded the Veteran's claims for entitlement to an earlier effective date for the grant of service connection for PTSD, and entitlement to increased ratings for restrictive lung disease, patellofemoral syndrome of the right and left knee, herpes, degenerative disc disease L4-5, cervical spine disc disease at C3-C4, arteriosclerotic heart disease and entitlement to a combined increased disability rating. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

On various occasions, including in letters dated in September 2009 and October 2010, and during the September 2011 hearing, the Veteran raised the issues of whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disability; and entitlement to service connection for fibromyalgia, hypertension, a sleep disability (including sleep apnea), dental, right shoulder, prostate, and gastrointestinal disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for residuals of restrictive lung disease, herpes, arteriosclerotic heart disease with history of chest pain, patellofemoral syndrome of the right and left knees, degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, cervical spine disc disease at C3-C4, and entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim for service connection for an acquired psychiatric disorder, to include anxiety, was received in March 1992 and was denied in a May 1995 rating decision; the Veteran did not express timely disagreement or submit new and material evidence within one year, and that decision is final.

2.  A petition to reopen a claim for an acquired psychiatric disorder, to include PTSD, was received in September 2009, and the RO granted service connection for this disorder in a January 2011 rating decision, effective September 23, 2009.

3.  The date of receipt of the claim, September 23, 2009, is later than the date entitlement arose for an acquired psychiatric disorder, to include PTSD; thus, entitlement to service connection arose as of the date of the claim. 


CONCLUSIONS OF LAW

The criteria for an effective date earlier than September 23, 2009 for the grant of service connection for a PTSD with depression and panic disorder are not met.  
38 U.S.C.A. § 5110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved.  

The Veteran received a SOC in June 2011 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are private medical records, Social Security records and post-service VA examination and treatment records.  Virtual VA records have been reviewed.  It was determined that the Veteran's vocational rehabilitation folder is no longer available and further attempts to locate it would be futile.  See July 2013 Memorandum.  There is no indication that there are any outstanding pertinent documents or records pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disorder that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The Veteran testified in a hearing in September 2011 pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the September 2011 hearing, the undersigned AVLJ fully explained the issues involved.  See September 2011 Board transcript, page 2.  In addition, the AVLJ suggested submission of evidence that had not yet been provided.  See September 2011 Board transcript, page 25.  A representative of The American Legion represented the Veteran at the hearing.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the AVLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Effective Date Earlier than September 23, 2009 for the Grant of Service Connection for PTSD with Depression and Panic Disorder

The Veteran seeks an effective date earlier than September 23, 2009 for the grant of service connection for PTSD with depression and panic disorder.  He asserts the effective date should be in 1984, when he was in service and first experienced symptoms.

The Board notes the Veteran first submitted a claim for an acquired psychiatric disorder, to include anxiety, in March 1992.  Entitlement to service connection for this disorder was denied in a May 1995 rating decision.  The Veteran did not express timely disagreement or submit new and material evidence within one year.  As such, the May 1995 rating decision denying entitlement to service connection for an acquired psychiatric disorder, to include anxiety, became final.  In September 2009, the Veteran submitted a claim for an acquired psychiatric disorder, to include PTSD.  In a January 2011 rating decision, the RO granted service connection for PTSD with depression and panic disorder, effective September 23, 2009.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

As stated previously, a claim for an acquired psychiatric disorder was submitted in September 1991; however, that claim was denied in a final May 1995 rating decision. 

The Veteran then submitted a claim for PTSD in September 2009, which was granted in a January 2011 rating decision.  As indicated in the treatment records, the Veteran had been experiencing psychiatric symptoms for many years prior to September 2009.  Therefore, the appropriate effective date is the date of the receipt of the claim to reopen, since it is later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection, he has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the May 1995 rating decision that denied service connection.  As no CUE has been alleged in the unappealed prior rating decision, this decision is final and the date of claim for the grant of service connection necessarily must be after the date of the last final decision in May 1995.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to September 23, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for an acquired psychiatric disorder.  However, after the final May 1995 rating decision, he did not submit any evidence pertinent to claiming an acquired psychiatric disorder until September 2009.  The Veteran has not contended otherwise.  

In sum, the presently assigned effective date of September 23, 2009 is appropriate and there is no basis for an award of service connection for PTSD with depression and panic disorder prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date prior to September 23, 2009 for the grant of service connection for PTSD with depression and panic disorder is denied.



	


REMAND

The Veteran seeks entitlement to increased ratings for his restrictive lung disease, left and right knees, herpes, degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, cervical spine disease at C3-C4, and arteriosclerotic heart disease with history of chest pain. 

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2012 Board remand, the RO was instructed to afford the Veteran VA examinations for his cervical spine, herpes, arteriosclerotic heart disease, and right and left knee disabilities.  The July 2013 Supplemental Statement of the Case refers to February 2013 and June 2013 VA examinations; however, these are not located in the claims file, or in Virtual VA.  On remand, the examination reports should be obtained and associated with the claims file.  If they cannot be located, the Veteran should be afforded new VA examinations for his cervical spine, herpes, arteriosclerotic heart disease and right and left knee disabilities.  

Furthermore, it is not clear whether the Veteran was afforded a contemporaneous VA examination for his lumbar spine.  The RO should determine if the Veteran was afforded a VA examination subsequent to October 2010, the date of the most recent VA lumbar spine examination in evidence.  If the Veteran was afforded a VA examination subsequent to October 2010, the examination report should be obtained and associated with the claims file.  If the Veteran has not been afforded a VA examination for his lumbar spine subsequent to October 2010, he should be provided one.  

The Board also notes that during the course of this appeal the rating criteria for respiratory, spine, skin, and heart disabilities have all been revised.  As the rating criteria changed during the rating periods, VA is required to consider the claims under both the former and revised schedular criteria.  In addition, on remand, the Veteran should be notified of all applicable prior and current rating criteria for respiratory, spine, skin and heart disabilities, including their effective dates.

The Veteran also seeks entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008.   

The Board finds that the Veteran's claim for entitlement to a higher combined disability rating from July 1997 to August 2001 and August 2001 to September 2008 is inextricably intertwined with the issues of entitlement to increased ratings and for entitlement to service connection for tinnitus (remanded in a separate Board decision).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  As such, a decision on this claim is deferred pending the additional development necessary to adjudicate the claims for entitlement to increased ratings and entitlement to service connection for tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of all applicable prior and current rating schedules for respiratory, heart, skin, and spine disabilities.  The Veteran should be notified of the effective date of the revisions.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Obtain and associate with the claims file the February 2013 and June 2013 VA examinations of the cervical spine, herpes, arteriosclerotic heart disease, and right and left knee disabilities, referred to in the July 2013 Supplemental Statement of the Case.  

If the examination reports cannot be located, afford the Veteran VA examinations for the cervical spine, herpes, arteriosclerotic heart disease and right and left knee disabilities.  

The examiner should identify and completely describe all current symptomatology for each disability. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

4.  Determine if the Veteran was afforded a VA examination for his lumbar spine subsequent to October 2010.  If so, the examination report should be obtained and associated with the claims file.  If the examination report cannot be located, he should be afforded a VA examination to determine the current severity of his lumbar spine disability.    

The examiner should identify and completely describe all current symptomatology for each disability. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

5.  After completing the above development, the development directed in the separate Board decision for the issue of entitlement to service connection for tinnitus, and any other development as may be indicated, all of the Veteran's pending claims, to include entitlement to a higher combined rating, should be readjudicated based on the entirety of the evidence. 

6.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


